UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 EVELYN PRIMAS,                               )
                                              )
                       Plaintiff,             )
                                              )
                v.                            )       Civil Case No. 09-2317 (RJL)
                                              )
 DISTRICT OF COLUMBIA, eta/.,                 )
                                              )
                       Defendants.            )


                                              ~
                                         ORDER
                                     (July fC,, 2012)

       Upon consideration of defendants' motion for summary judgment on all remaining

claims set forth in plaintiffs amended complaint, plaintiffs opposition, and the relevant

record, it is hereby

       ORDERED that defendants' motion for summary judgment is GRANTED.

       SO ORDERED.




                                                  1~
                                                  United States District Judge